                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

RAY ANTHONY MILES,

               Plaintiff,

               v.                                      CASE NO. 18-3168-SAC

STATE OF KANSAS,

               Defendant.

                               MEMORANDUM AND ORDER

        Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff

alleges that he was wrongfully incarcerated because of errors committed in his underlying

criminal proceedings. Plaintiff names the State of Kansas as the sole defendant, and seeks

twenty-five billion dollars in monetary damages.1 On October 10, 2018, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 4) (“MOSC”), granting Plaintiff until

November 2, 2018, to show good cause why his Complaint should not be dismissed.             This

matter is before the Court on Plaintiff’s response (Doc. 7) to the MOSC.

       The Court’s MOSC ordered Plaintiff to show cause why his Complaint should not be

dismissed as barred by Heck. Plaintiff is only seeking monetary damages in this action. In Heck

v. Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in

a § 1983 action, the district court must consider the following:


1
  Plaintiff names the State of Kansas as the sole defendant. The State of Kansas and its agencies
are absolutely immune from suits for money damages under the Eleventh Amendment. The
Eleventh Amendment presents a jurisdictional bar to suits against a state and “arms of the state”
unless the state waives its immunity. Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir.
2013) (quoting Wagoner Cnty. Rural Water Dist. No. 2 v. Grand River Dam Auth., 577 F.3d
1255, 1258 (10th Cir. 2009)). Therefore, in the absence of some consent, a suit in which an
agent or department of the state is named as a defendant is “proscribed by the Eleventh
Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

                                                 1
        whether a judgment in favor of the plaintiff would necessarily imply the invalidity
        of his conviction or sentence; if it would, the complaint must be dismissed unless
        the plaintiff can demonstrate that the conviction or sentence has already been
        invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87.

        Plaintiff has not shown good cause why his Complaint should not be dismissed. Plaintiff

has failed to show that his conviction and sentence were invalidated.2 Plaintiff’s response to the

MOSC does not allege that his conviction and sentence were invalidated, nor does he address the

Heck bar. Instead, Plaintiff continues to make arguments regarding errors in his state criminal

proceedings. “[T]he dismissal of a civil rights suit for damages based on prematurity under Heck

is for failure to state a claim.” Lomax v. Ortiz-Marquez, 2018 WL 5870555, at *2 (10th Cir.

Nov. 8, 2018) (unpublished) (quoting Smith v. Veterans Admin., 636 F.3d 1306, 1312 (10th Cir.

2011)); see also Dunn v. Harper Cty., 520 F. App’x 723, 726 (10th Cir. April 5, 2013)

(unpublished) (claim barred by Heck is frivolous and counts as a strike under § 1915(g) and

court’s reliance on additional grounds for dismissal beyond Heck does not prevent dismissal

under Heck from counting as a strike) (citing Davis v. Kan. Dep’t of Corr., 507 F.3d 1246, 1249

(10th Cir. 2007) and Smith, 636 F.3d at 1312).

        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Complaint is

dismissed as premature under Heck for failure to state a claim.

2
  Online records for the Kansas Court of Appeals show that the appeal of Plaintiff’s state court Case No. 16CV500
was dismissed on August 8, 2017. See Miles v. State, Case No. 117543 (Kan. Ct. App.). Plaintiff’s state criminal
Case No. 12CR1049 was affirmed by the Kansas Court of Appeals on December 19, 2014, and Plaintiff’s petition
for review was denied on April 21, 2016. See State v. Miles, Case No. 110511 (Kan. Ct. App.). Plaintiff’s state
criminal Case No. 10CR1665 was affirmed by the Kansas Court of Appeals on December 2, 2011, and Plaintiff’s
petition for review was denied on May 21, 2012. See State v. Miles, Case No. 105499 (Kan. Ct. App.).

                                                       2
IT IS SO ORDERED.

Dated in Topeka, Kansas on this 25th day of January, 2019.

                                  S/ Sam A. Crow
                                  Sam A. Crow
                                  U.S. Senior District Judge




                                     3
